Citation Nr: 0603356	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, D.M. and A.C.



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.  He died in January 2002.  The appellant is his 
surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.  The appellant filed her 
notice of disagreement in March 2003, the RO issued a 
statement of the case in July 2003, and the appellant 
perfected her appeal in August 2003.  The appellant also 
testified before the undersigned at a March 2005 hearing at 
the RO.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died at the 
age of 53 on January [redacted], 2002 and that the immediate cause of 
his death was pancreatic cancer.

2.  Pancreatic cancer is not shown to have been present in 
service or within the first year following the veteran's 
separation from service, and did not develop as a result of 
any incident during service, to include exposure to 
herbicides and/or pesticides.

3.  At the time of his death, the veteran was service 
connected for a gunshot wound to the right upper arm; a 
gunshot wound to the right forearm, malaria, and a scar.

4.  There is no competent evidence showing that the veteran's 
service-connected disabilities either caused or contributed 
to his death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

A cancer or malignant tumor may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, in this case, the veteran's pancreatic 
cancer was first manifested many years after service, and as 
such this presumption does not apply.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2.

The veteran's death certificate shows that he died in January 
2002 and no autopsy was performed.  The immediate cause of 
death was pancreatic cancer, and no other significant causes, 
or underlying causes, of death were listed.

The appellant asserted at her hearing before the Board that 
she believed that the pancreatic cancer which caused her 
husband's death was caused by his exposure to Agent Orange, 
or some other herbicide, while serving in the Republic of 
Vietnam.  

In support of her claim, the appellant submitted several 
letters from her husband's private physician who indicated 
that he was of the opinion that it was more likely than not 
that the veteran's pancreatic cancer resulted from his 
exposure to Agent Orange.  The doctor also submitted several 
four scientific studies (dated between 1980 and 1998) 
addressing potential relationships between pancreatic cancer 
and exposure to various toxins.  

The evidence of record reflects that the veteran served 
honorably in Vietnam and was awarded the Purple Heart.  As 
such, he is presumed to have been exposed to herbicides.  
However, the Board notes that pancreatic cancer is not among 
the diseases which have been linked to herbicide exposure.

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Furthermore, VA has specifically determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for gastrointestinal tumors, noting that 
"on the basis of all evidence available, the Secretary has 
found that the credible evidence against an association 
between gastrointestinal tumors (stomach cancer, pancreatic 
cancer, colon cancer, and rectal cancer) and brain tumors and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist."  See 64 Fed. Reg. 59,232 
(November 2, 1999).  

While the appellant believes that her husband's pancreatic 
cancer was caused by his exposure to herbicides in Vietnam, 
she does not have the requisite training or expertise that 
would render her competent to express medical opinions or 
findings; accordingly, any contentions she has made that the 
veteran's death was due to herbicide exposure in Vietnam is 
no more than unsubstantiated conjecture that, in the absence 
of supporting medical evidence, is of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The National Academy of Science reviewed all the available 
positive and negative scientific materials, and concluded 
that the body scientific evidence as a whole fails to show 
that pancreatic cancer is linked to herbicide exposure.  
Given that the conclusion of the National Academy of Science 
is based on input from a number of scientists, the Board will 
assign more weight to it than it will to the conclusion drawn 
by a single doctor.  Accordingly, the Board finds that the 
preponderance of evidence indicates that the veteran's 
pancreatic cancer was not caused by herbicide exposure while 
in service, and, the appellant's claim is therefore denied.





II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant notice via a July 2002 letter, 
which clearly advised her of the first, second and third 
elements required by Pelegrini II.  The July 2001 letter also 
asked the appellant to inform VA of any additional 
information or evidence that she wished VA to try to obtain.  
In addition, a July 2003 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the appellant has effectively been provided the 
required notice.

Although notice was provided after the initial adjudication 
of the appellant's claim, she was not prejudiced thereby 
because this was harmless error.  The appellant has otherwise 
been provided every opportunity to submit evidence, argue for 
her claim, and respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Private treatment records and the veteran's death certificate 
have been obtained, and opinion letters and studies have been 
received from the veteran's private doctor.  The appellant 
also testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the appellant is not prejudiced by the Board's adjudication 
of her claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


